686 S.E.2d 156 (2009)
BUMPERS
v.
COMMUNITY BANK.
No. 269PA09.
Supreme Court of North Carolina.
October 14, 2009.
Matthew W. Sawchak, Raleigh, Darryl J. May, Philadelphia, PA, F. Douglas Ross, Fairfax, VA, for Community Bank.
*157 J. Jerome Hartzell, Mallam J. Maynard, for Travis T. Bumpers.
The following order has been entered on the motion filed on the 9th of October 2009 by Amicus (N.C. Chamber) for Leave to File Amicus Brief:
"Motion Allowed by order of the Court in conference this the 14th of October 2009."